PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
eBay Inc.
Application No. 15/655,003
Filed: July 20, 2017
For: METHODS AND SYSTEMS FOR REDUCING ITEM SELECTION ERROR IN AN E-COMMERCE ENVIRONMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition, filed June 20, 2022, under 37 CFR 1.137(a), to revive the above-identified unintentionally abandoned application and on the petition under 37 CFR 1.313(c)(2) to withdraw the above-identified application from issue. 

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
The application became abandoned for failure to timely file an inventor’s oath or declaration no later than the date on which the issue fee was paid.  The issue fee was paid on April 1, 2022.   Accordingly, this application became abandoned on April 2, 2022.  The Notice of Abandonment was mailed April 18, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has submitted (1) declarations for all inventors; (2) the petition fee of $2,100, and (3) an adequate statement of unintentional delay.  Accordingly, the reply to the Notice of Allowance is accepted as having been unintentionally delayed.

As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   






The petition satisfies the requirements of 37 CFR 1.313(c)(2).  Accordingly, this application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (RCE).

Petitioner is advised that the issue fee paid in this application cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries should be directed to Terri Johnson at (571) 272-2991.

This matter is being referred to Technology Center AU 3625 for processing the RCE and for consideration of the petition to correct inventorship.




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.